Citation Nr: 9908798	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from 
September 30, 1993 to December 23, 1994 for a low back 
disability.  

2.  Entitlement t to a rating in excess of 40 percent, prior 
to December 23, 1994 for a low back disability.

3.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In April 1998, the veteran's case was remanded for additional 
development, to include a VA examination, and has since been 
returned for appellate review.  

The claim for a total disability evaluation based individual 
unemployability (TDIU) due to service-connected disabilities 
will be addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The manifestations of the veteran's service-connected low 
back disorder for the period dating from, September 30, 1993 
to December 23, 1994, included objective evidence of no more 
than slight limitation of motion with muscle spasm, and 
sacroiliac tendonitis.  

3.  The manifestations of the veteran's service-connected low 
back disorder, prior to December 23, 1994, included 
subjective complaints of chronic low back pain and limitation 
of motion with objective evidence of forward flexion to 90 
degrees and backward extension to 20 degrees with muscle 
spasms, bilaterally.  This was no showing of pronounced 
intervertebral disc syndrome.  

4.  The veteran's service-connected low back disability is 
currently manifested by objective evidence of severe 
limitation of motion of the lumbar spine with pain and 
demonstrable muscle spasms with no evidence of any other 
additional symptomatology indicating more than severe 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating for a low back disability, in 
excess of 20 percent, for the period dating from September 
30, 1993 to December 23, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (1998).

2.  The criteria for a rating for a low back disability, in 
excess of 40 percent, prior to December 23, 1994 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 
(1998).

3.  The criteria for an evaluation in excess of 40 percent 
for the service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293 and 5295 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 40 percent for a low 
back disability is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992). The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

In regard to the veteran's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
low back strain, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings. Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); VAOPGCPREC No-36-97 (December 12, 
1997). 

Regulations relevant to this claim include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 and 5295.  Pursuant to Diagnostic 
Code 5292, a 20 percent evaluation is warranted where there 
is evidence of moderate limitation of motion of the lumbar 
spine.  A maximum schedular evaluation of 40 percent is 
warranted where there is evidence of severe limitation of 
motion of the lumbar spine. 

In accordance with Diagnostic Code 5293, a 20 percent 
disability evaluation is assigned where there is evidence of 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation is warranted where there 
is evidence of severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  

Pursuant to Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasms on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 
(1998).

In addition, other potentially applicable diagnostic codes 
with respect to the spine include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286 and 5289.  Pursuant to Diagnostic Code 
5286, a 60 percent evaluation is assigned when there is 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent rating is assigned when there 
is complete bony fixation of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  38 C.F.R. § 4.71a, Code 5286 (1998).  
Under Diagnostic Code 5289, a 50 percent rating will be 
assigned if there is ankylosis of the lumbar spine in an 
unfavorable position.  38 C.F.R. § 4.71a Code 5289 (1998). 

The veteran's claim for service connection for a low back 
disability was received by the RO in September 1993.  In an 
October 1994 rating decision, the RO denied service 
connection for a low back disability and the veteran filed a 
timely appeal with respect to the RO's denial.  In December 
1995, the veteran gave testimony at a RO hearing and, in 
light of the veteran's testimony and the medical evidence of 
record, the Hearing Officer awarded the veteran service 
connection for a low back disorder.  Subsequently, in a 
December 1995 rating decision, the RO assigned a 20 percent 
disability evaluation to the low back disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, effective September 
30, 1993, the date of the veteran's claim.  In a July 1996 
rating decision, the RO assigned a 40 percent disability 
evaluation to the service-connected low back disability, 
effective December 23, 1994. 

During hearings at the RO in Louisville, Kentucky, conducted 
in December 1995 and in April 1997, the veteran testified 
that he had first injured his low back carrying ammunition in 
the service in 1985, and that he re-injured it while moving 
an ammunition round in September and October 1990 while 
stationed in Saudi Arabia.  After the second injury, the 
veteran reported that he was unable to move for about twenty 
minutes.  The veteran testified that during service, he was 
treated several times for his low back and was placed on 
light duty.  He related that in May 1991, he received 
treatment at Fort Stewart and that during his discharge 
examination, they took X-rays but did not find any limitation 
of motion of the lumbar spine.  He stated that after service, 
he did not do much physical work for the first year as he was 
searching for employment.  He related that after he was 
discharged from service, he first sought treatment in 1994 
from a private facility.  The veteran's wife testified 
concerning symptoms of the veteran that she had observed.    

On VA examination in November 1993, the veteran had pain in 
the lumbar sacral area with muscle spasm and sacroiliac 
tendonitis.  Range of motion was as follows: flexion to 90 
degrees; extension to 20 degrees; left and right rotation to 
30 degrees; and left and right lateral bending to 30 degrees.  
X-rays showed Schmorl node formation of the lumbosacral 
spine.  The diagnosis was, chronic lumbosacral strain; 
sacroiliac tendonitis; Schmorl node formation; and ununited 
apophyseal ring, L4.  

Numerous private and VA medical records, dating from 1994 to 
1998, pertinently reflect that the veteran complained of low 
back pain with radicular pain down his legs to his feet, wore 
a back brace, had periodic numbness in his legs, was on 
medication (Percocet) for his low back pain, had undergone a 
posterior spinal fusion of L5-S1, with Gill laminectomy and 
harvesting of the right posterior iliac crest bone graft, was 
restricted in his physical activities, and had re-injured his 
low back in 1994 as a result of carrying an aluminum wheel.  
Private records show that in December 1994, the veteran had a 
very rigid low back with what was described an almost no 
forward flexion.  

Of specific note, is a March 1996 VA spinal examination 
report wherein it was noted the veteran continued to complain 
of back pain which radiated down both legs with occasional 
numbness and tingling in both legs.  The examiner noted that 
four days prior to the examination, the veteran had undergone 
a removal of the subcutaneous muscle stimulator, and that he 
wore a lumbar pillow corset brace.  On examination, the 
veteran had an antalgic gait.  There was no evidence of any 
postural abnormalities or fixed deformities of the spine, but 
there was a moderate spasm of the paraspinal musculature.  
There was a well-healed incision just left of the lumbar 
spine.  The examiner reported that the veteran was unable to 
perform range of motion examination as a result of recent 
lumbar spine surgery.  While seated, the veteran was noted to 
have had full strength of the soleus, both hamstrings and 
right quadriceps.  The veteran had mild quadriceps weakness 
on the left and his tibialis anterior and extensor hallucis 
longus were intact, bilaterally.  The veteran's deep tendon 
reflexes were normal and equal, bilaterally.  He had a 
negative seated straight leg raise at 90 degrees and a 
positive supine straight leg raise on the right at 50 degrees 
and to 45 degrees on the left.  An X-ray of the lumbar spine 
in the anterior and posterior views revealed clinical screws 
in the bodies of the L5-S1 and normal alignment and 
maintenance of the disk space.  An X-ray of the lumbar spine 
in the lateral view revealed some moderate scarring at L5-S1.  
The veteran was diagnosed as having severe low back pain with 
mild neurologic symptoms consisting of sciatica, bilaterally, 
and mild weakness in the left quadricep.

An October 1996 VA General Medical examination report 
reflects that the veteran had not worked since 1994 and was 
receiving worker's compensation.  It was noted that the 
veteran had worked as a production team member for a 
manufacturing company for 15 months.  During the examination, 
the veteran complained of low back pain with radicular pain 
down both legs to his feet with occasional numbness in his 
hips and legs, especially on his right side. The veteran also 
reported having intermittent pain in his arms and hands with 
weakness in his hands.  On examination, the veteran wore a 
back brace and had an antalgic gait.  There was a scar on his 
lower back, which was consistent with previous surgery and 
was without any keloid tenderness or herniation.  The veteran 
had flexion of the lumbar spine to 45 degrees, backward 
extension to 15 degrees, left lateral flexion to 10 degrees, 
right lateral flexion to 10 degrees, right rotation to 20 
degrees and left rotation to 25 degrees.  All movements were 
without pain.  The veteran had a positive straight leg raise 
at both sitting and standing to 30 degrees, bilaterally.  On 
neurological examination, the veteran's Cranial nerves II 
throughout XII were grossly intact.  A Romberg's sign was 
negative.  The reflexes in his lower knees and ankles were 1+ 
and 2+, respectively.  The veteran was diagnosed as having 
osteoarthritis of the lumbar spine with severe low back pain 
with radiculopathy and status-post spinal fusion without 
relief.  

A September 1998 VA Spine examination report reflects that 
the examiner reviewed the veteran's entire claims file prior 
to the examination.  The veteran complained of low back pain 
and of leg pain, which was noted not to have been in a 
dermatome pattern.  The veteran stated that his pain was 
exacerbated when he would bend over and when he sat or stood.  
The examiner noted that the veteran did not use a cane, 
crutch or back brace.  The veteran related that he was took 
Lortab and Percocet for his back pain.  He complained of 
having fatigability and a lack of endurance, with no weakness 
or spasms in his legs.  On examination, the veteran was able 
to walk on his toes and heels without any difficulty and was 
able to perform deep knee bends.  A motor examination was 5/5 
in knee flexors and extensors, dorsiflexion, plantar flexion, 
ankles and extensor hallucis longus.  The veteran's patella 
and Achilles reflexes were 2+ and symmetrical and his plantar 
reflexes were downgoing.  On examination of the lumbar spine, 
the veteran complained of severe pain with any type of 
palpation of the lumbar spine, in both the central line as 
well as in the paraspinal regions.  The veteran had extension 
to 20 degrees, forward flexion to 30 degrees and natural 
rotation to 15 degrees.  The veteran had spasms on natural 
rotation and all rotations caused pain and discomfort.  There 
was no evidence of any pain the buttocks and a straight leg 
test was negative.  An X-ray of the lumbar spine revealed a 
L5 laminectomy with a spinal fusion at L4 to the sacrum with 
pedicle screws going from L5 to the sacrum.  There was no 
spondylolisthesis on X-ray examination.  

The impression of the examiner in September 1998 was that the 
veteran had had chronic back pain since 1990.  The examiner 
noted that while the veteran had been known to have L5-S1 
spondylolisthesis and had undergone surgical correction, he 
found no current evidence of any spondylolisthesis on current 
examination.  The examiner also observed that while the 
veteran had muscle spasms on the back, there was no evidence 
of any other neurological symptoms such as weakness, muscle 
atrophy, sciatic symptoms, negative straight leg raising or 
equinus of the ankles.  The veteran did not have any problems 
with his Achilles reflexes.  It was the conclusion of the 
examiner that the veteran's low back disability was no more 
than 40 percent disabling.  

I.  Rating for a low back disorder in excess of 20 percent 
for the period dating from September 30, 1993 to December 23, 
1994


VA and private medical records for the period dating from 
September 30, 1993 to December 23, 1994 do not show any 
evidence of severe limitation of motion of the lumbar spine 
or severe lumbosacral stain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
of irregularity of joint space, or evidence of some of the 
above with abnormal mobility on forced motion or any evidence 
of severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief such as to warrant an 
evaluation in excess of 20 percent.  It is noted that the 
November 1993 VA examination report showed no more than mild 
limitation of motion (flexion to 90 degrees) and no other 
symptoms to warrant a rating beyond 20 percent were 
objectively identified.  As such, the 20 percent disability 
evaluation assigned to the service connected low back 
disability for the period dating from September 30, 1993 to 
December 23, 1994 was proper.  In reaching the foregoing 
determination, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as pertinent to factors, 
traceable to service-connected low back strain, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record does 
not support a finding that any functional impairment 
experienced by the veteran was not adequately compensated in 
the 20 percent evaluation assigned.  


III.  Rating for a low back disorder in excess of 40 percent 
prior to December 23, 1994

As evidenced from the evidence noted above, VA and private 
medical evidence prior to December 23, 1994 do not show any 
evidence of pronounced intervertebral disc syndrome with 
significant neurological impairment or ankylosis of the spine 
such as to warrant an evaluation in excess of 40 percent 
prior to December 23, 1994.  In reaching the foregoing 
determination, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as pertinent to factors, 
traceable to service-connected low back strain, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use, 
See DeLuca v. Brown, 8 Vet. App. 202 (1995); however the 
record does not show that any functional impairment 
experienced by the veteran was not adequately compensated by 
the 40 percent rating in effect.


III.  An evaluation in excess of 40 percent for a low back 
disability

In this case, the record reflects that the veteran has 
significant limitation of motion of the lumbar spine with 
pain as evidenced by findings of flexion to 30 degrees and 
extension to 20 degrees in September 1998; however, he is 
currently in receipt of a 40 percent evaluation for his low 
back disability which is the maximum schedular evaluation 
provided under Diagnostic Code 5295.  There being no showing 
of frequent hospitalizations or marked interference with 
employment, an extra-schedular rating is not supported by the 
record.  38 C.F.R. § 3.321(b) (1998).  As pertinent to 
entitlement to a rating for low back disability in excess of 
40 percent in accordance with the above-stated provisions of 
Code 5293, the Board is cognizant that the veteran has 
evidence of some demonstrable muscle spasms of the lumbar 
spine on recent VA examination in September 1998.  However, 
that same examination report reflects no other significant 
deficits, such as muscle spasm, sciatica, or absent ankle 
jerks which would be commensurate with pronounced 
intervertebral disc syndrome.  Indeed, in light of the 
absence of significant neurological symptomatology, the 
examiner concluded that the veteran's low back disability was 
no more than 40 percent disabling.  In light of the 
foregoing, the Board finds that the requisite "pronounced" 
overall intervertebral disc syndrome necessary for a 60 
percent rating under Code 5293 is clearly not evident given 
the absence of significant neurological symptomatology on 
recent VA examination.  Therefore, the Board concludes that 
the veteran's present 40 percent rating for low back 
disability is fully appropriate.  

In reaching the foregoing conclusion, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. However, the record 
does not show that the actual manifestations of the veteran's 
service-connected low back disability more closely 
approximate those required for a 60 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §4.7 and Part 4, Diagnostic 
Code 5293.  In addition no ankylosis has been shown so that 
an increased evaluation under Codes 5286 and 5289 is not 
warranted.  

The Board notes that ion or pain on movement of 
a joint under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  As indicated above, while the veteran has 
exhibited pain and discomfort on all ranges of motion of the 
lumbar spine on recent VA examination, he was able to toe and 
heel walk, ambulate without the aid of assistive devices, 
exhibited no weakness in the lower extremities and 
demonstrated no other significant defects indicative of 
functional impairment.  There was no weakness or muscle 
atrophy.  The foregoing consideration, in the Board's view, 
defeats any notion that the veteran has either fatigability 
or pain-related functional loss involving his lumbar spine 
which is, in either instance, sufficiently disabling as to 
provide a basis upon which to assign a higher disability 
rating predicated on either 38 C.F.R. § 4.45 or 38 C.F.R. § 
4.40; DeLuca, supra.


ORDER

An evaluation in excess of 20 percent for a low back 
disability for the period dating from September 30, 1993 to 
December 23, 1994, is denied.

An evaluation in excess of 40 percent for a low back 
disability prior to December 23, 1994, is denied.

An evaluation in excess of 40 percent for a low back 
disability is denied.


REMAND

With respect to his claim for a TDIU, the veteran contends, 
in essence, that impairment associable with his service-
connected disabilities, primarily his low back disability, 
renders him unable to secure or maintain substantially 
gainful employment.  VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, 
submitted by the veteran in August 1996, reflects that he has 
completed four years of high school and that he was last 
employed in 1994 as a production team member for a 
manufacturing company. 

In April 1998, the Board remanded the veteran's claim for a 
TDIU and requested that the examiner comment on the impact 
that the veteran's service-connected disabilities (the 
veteran is also service-connected for residuals of a fracture 
of the left small toe and residuals of a bone graft site of 
the left iliac crest, and each disability has been assigned a 
noncompensable evaluation) had on his ability to obtain and 
retain substantially gainful employment.  As the VA medical 
examination did not fully comply with the Board's April 1998 
remand request it is inadequate for adjudicative purposes and 
additional development is therefore necessary.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 1998).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO is requested to contact the 
veteran and ask him to submit current 
information with regards to his 
employment status to include any current 
private or VA medical records showing 
treatment for any of his service-
connected disabilities and/or 
demonstrating that his current service-
connected disabilities interfere with his 
ability to obtain and retain 
substantially gainful employment.  Any 
evidence received should be associated it 
with the veteran's claims folder. 
 
2.  The veteran should be scheduled for 
an examination by the appropriate board 
certified specialist(s), to evaluate all 
of his service-connected disabilities.  
All indicated tests and studies should be 
performed.  The veteran's claims folder 
should be made available to a VA 
examiner(s), who after examining the 
veteran and reviewing the veteran's 
entire claims file, should render an 
opinion as to the effect that the 
veteran's service-connected disabilities 
have on his ability to obtain and retain 
substantially gainful employment.  A 
complete rational for all opinions 
expressed must be provided.  

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished, to specifically include an 
opinion as to whether or not the 
veteran's service-connected disabilities 
effect his ability to obtain and retain 
substantially gainful employment.  If 
not, the report should be returned to the 
examiner for completion, as United States 
Court of Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
NO. 97-78 (U.S. Vet. App. June 26, 1998).  

4.  After undertaking all indicated 
development, the RO should readjudicate 
the veteran's claim for a TDIU.  If the 
remaining benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if he expresses disagreement pertaining 
to any other matter, including the 
disposition of the above-addressed TDIU 
claim, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case. The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue addressed therein which does not 
appear on the title page of this 
decision.




Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  



		
	NADINE W. BENJAMIN
	Acing Member, Board of Veterans' Appeals


 
- 16 -


- 16 -


